EXHIBIT 99.2 Location Based Technologies Receives Order for Medical Asset Tracking Devices (Business Wire) - On Monday, March 22, 2010, in Irvine, California, Location Based Technologies (OTCBB:LBAS - News), a leading-edge service provider of personal, pet, and asset location devices, today announced that they have received an order from Stephen Gould Corporation for specialized medical equipment and asset tracking devices that will be utilized by a Southern California medical company. “This is another ‘first’ for Location Based Technologies, an added revenue stream, and another application or use of our products. This medical company will now have direct access to our unique user interface along with the ability to easily track the location of valuable equipment from origin to destination,” explains Dave Morse, CEO. “It has, and will continue to be, a strong month for our company as sales for our vehicle tracking unit gains traction and, as promised, our first LoadRack Tracker units were shipped during the first week of March.” Not only has Location Based Technologies responded to this critical, highly-specialized need, but in doing so the company will benefit from a new revenue stream to supplement its growing list of products and applications. This is just one more example of how the company's leading edge technology translates across a spectrum of vertical markets. In addition, hardware development of the PocketFinder® and PetFinder® is complete and final software adjustments for new device capabilities are now being made.
